DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed December 4, 2019 has been considered with the exception of non-patent literature document Inoue, K., et al., “Aortic arch reconstruction by transluminally placed endovascular branched stent graft,” Circulation, pp:316-321 (November 9,999) for which a copy could not be found in the application file, or the application files of a parent application.

Priority
	The present claims have been reviewed with regards to support for each limitation with respect to the continuity chain.  Support for the present claims including the claims thin film, substantially homogenous layers, and inhomogeneous interface region.  Patent application 10/136,001 filed April 29, 2002 was found to support the claimed subject matter however full support could not be found in provisional application 60/318,730 or parent application 09/443,929, therefore the effective filing date of the present claims is found to be April 29, 2002.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,320,626. Although the claims at issue are not identical, they are not patentably distinct from each other because each combination of features as required in the claims pf the present application are required in the claims of the issued patent.  With regards to the substantially homogenous layers claimed in the present applicants, the concentric layers of the thin film are vacuum deposited layers. Given the materials and process of the issued claims and given the broad nature of the term substantially homogenous the layers of the issued patent are reasonably found to be substantially homogenous. With regards to an inhomogeneous interface region characterized by a localized concentration of grain boundaries, the claims of the issued patent include a discontinuous column structure across the entire thickness of the thin-film. Given that the thin film is formed of a plurality of layers and the presence of discontinuous grain structure across layers of the film, the patented claims including an inhomogeneous interface region as required in the present claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 limit the plurality of concentric claims by requiring the layers to be substantially homogenous, however the scope of substantially homogenous could not be 
Claims 4 and 10 require the plurality of substantially homogenous layers to include a limit of grain or defect size.  It is unclear what level or type of defects may be present while maintaining a layer that is substantially homogenous.  Additionally it is unclear how the grain or defect size is further limited where no maximum value is claimed.  
Claims 2-5 and 7-12 are rejected as depending form a claim which was subject to rejection under 35 U.S.C. 112(b).






Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 10 look to limit parent claim 1 by stating that there is a limit to the grain or defect size, however absence a defined limit the grain or defect size is not limited and therefore claims 4 and 10 are not found to further limit the plurality of layers as set forth in parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Marton (PGPub US 2001/0032013).
Regarding applicants’ claim 1, Marton disclose self-supporting laminated films which may be adapted to medical devices in particular devices such as seamless tubes (paragraph 0002).  The laminated film structure may comprise at least two layers of biocompatible materials (paragraph 0036 and 0037) and may include one or more layers of radiopaque materials (paragraph 0015).  The layers disclosed by Marton are substantially uniform materials limited by interfaces between adjacent homogenous layers, the interface region being an inhomogeneous region characterized by a local change at least in some parameters, for example an interface between two steel layers including high local concentrations of grain bounders due to the interruption of the film growth process (paragraph 0012).  Where the plurality of layers form a seamless tube the layers would be concentric.
Regarding applicants’ claim 2, Marton disclose tubular members which include a plurality of micro-openings (Marton, claim 16).  Micro-openings are perforations in the tubular structure on the micro scale and are therefore considered to be micro-perforations.  With regards to longitudinal or radial compliance, absent a required degree of compliance, the tubular structure with micro-openings would have some degree of compliance and therefore the compliance requirement is satisfied.
Regarding applicants’ claims 3 and 4, Marton disclose a layered structure consisting of a controlled maximum size of grains and columns as extended defects in the direction of the film growth (perpendicular to the layers) which limits the extent to which defects and grain boundaries reach across the laminate (paragraph 0014).
Regarding applicants’ claim 5, the term guidewire is broad. A longitudinally extending article has sufficient structure to be a guide wire. A longitudinally extending article has sufficient structure to be a guidewire, and therefore a seamless tube as disclosed by Marton has the necessary structure to be a guidewire.
Regarding applicants’ claims 6, 8 and 9, Marton disclose self-supporting laminated films which may be adapted to medical devices in particular devices such as seamless tubes (paragraph 0002).  The laminated film structure may comprise at least two layers of biocompatible materials (paragraph 0036 and 0037) and may include one or more layers of radiopaque materials (paragraph 0015).  The layers disclosed by Marton are substantially uniform materials limited by interfaces between adjacent homogenous layers, the interface region being an inhomogeneous region characterized by a local change at least in some parameters, for example an interface between two steel layers including high local concentrations of grain bounders due to the interruption of the film growth process (paragraph 0012).  Where the plurality of layers form a seamless tube the layers would be concentric.
The term guidewire as set forth in the preamble is a broad term.  A longitudinally extending article has sufficient structure to be a guidewire, and therefore a seamless tube as disclosed by Marton has the necessary structure to be a guidewire.
Regarding applicants’ claim 7, Marton disclose tubular members which include a plurality of micro-openings (Marton, claim 16).  Micro-openings are perforations in the tubular structure on the micro scale and are therefore considered to be micro-perforations.  With regards to longitudinal or radial compliance, absent a required degree of compliance the tubular structure with micro-openings would have some degree of compliance and therefore the compliance requirement is satisfied.
Regarding applicants’ claim 10, Marton disclose a layered structure consisting of a controlled maximum size of grains and columns as extended defects in the direction of the film growth (perpendicular to the layers) which limits the extent to which defects and grain boundaries reach across the laminate (paragraph 0014).
Regarding applicants’ claim 11, Marton exemplify biocompatible materials including elemental titanium, vanadium, aluminum, nickel, tantalum, zirconium, chromium, silver, gold, silicon, magnesium, niobium, scandium, platinum, cobalt, palladium, manganese, molybdenum and alloys thereof, such as zirconium-titanium-tantalum alloys, nitinol, and stainless steel (paragraph 0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Adam Krupicka/Primary Examiner, Art Unit 1784